Citation Nr: 0910757	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, as secondary 
to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

This case was the subject of a Board remand dated in January 
2008.  The Veteran provided testimony at a February 2009 
hearing before the undersigned Veterans Law Judge.

In a letter determination dated in February 1997, the RO 
denied the Veteran's claim for service connection for 
peripheral neuropathy, claimed as due to exposure to Agent 
Orange.  The Veteran did not appeal this decision.  In the 
present appeal, the Veteran seeks entitlement to service 
connection for peripheral neuropathy, as secondary to type II 
diabetes mellitus for which the Veteran has been granted 
service connection effective January 2003.  Pursuant to the 
holding of the United States Court of Appeals for the Federal 
Circuit in Boggs v. Peake, 520 F.3d 1330 (2008), claims that 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Consequently, the Board finds that the current claim of 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to now-service-connected type II 
diabetes mellitus, is appropriately construed as an original 
claim, rather than as an attempt to reopen a previously 
denied claim.

The issue of entitlement to service connection for peripheral 
neuropathy, as secondary to service-connected type II 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a February 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew from 
appellate consideration the issue of entitlement to service 
connection for coronary artery disease, as secondary to 
service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issue of entitlement to service 
connection for coronary artery disease, as secondary to 
service-connected type II diabetes mellitus, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

At a Board hearing in February 2009, the Veteran stated his 
desire to withdraw his appeal for service connection for 
coronary artery disease, as secondary to service-connected 
type II diabetes mellitus.  See February 2009 Board hearing 
transcript (Tr.) at page 2.  In this regard, the Board notes 
that testimony by the appellant at the February 2009 Board 
hearing, reduced to a written transcript, satisfies the 
requirement of "in writing" per 38 C.F.R. § 20.202 (2008).  
By regulation, his notice of disagreement and substantive 
appeal as to this issue are therefore deemed withdrawn.  See 
38 C.F.R. § 20.204(c).  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  As a result, the Board lacks 
jurisdiction over the issue, and the appeal as to this issue 
is to be dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.101(d).


ORDER

The appeal for entitlement to service connection for coronary 
artery disease, as secondary to service-connected type II 
diabetes mellitus, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, as 
caused or aggravated by his service-connected type II 
diabetes mellitus.

At an October 2004 VA examination, the reviewing clinician 
opined that the Veteran's complaints were consistent with 
arthritis and osteoporosis.  He further opined that the 
Veteran's complaints were not consistent with diabetic 
neuropathy.  He noted that the Veteran's diabetes was well-
controlled, without indications of hyperglycemia 
deteriorating the peripheral nerves.  

In January 2005, the RO denied the Veteran's claim for 
service connection for peripheral neuropathy on the basis 
that there was no evidence that the Veteran had peripheral 
neuropathy.

At private EMG testing in September 2005, the Veteran was 
diagnosed as having mixed motor axonal and sensory 
demyelinating neuropathy of both lower extremities with acute 
distal motor denervation in the feet, consistent with a 
mildly asymmetric motor and sensory axonal and demylinating 
polyneuropathy.

A new VA examination and opinion that takes into account the 
diagnosis of polyneuoropathy as set forth in the September 
2005 private EMG report would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Additionally, based on the September 2005 EMG report, and a 
report of a June 2008 VA examination, it is evident that the 
Veteran has received private medical attention for 
polyneuropathy and his diabetes since records of  private 
treatment were received in October 2004.  Any additional 
records of treatment for his diabetes mellitus or 
polyneuropathy would be useful in adjudication of his claim.  
See 38 U.S.C.A. § 5103A(a)-(c).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his diabetes mellitus 
and polyneuropathy from October 2004 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA neurological 
examination with an appropriate specialist 
for the purpose of determining whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the Veteran has current peripheral 
neuropathy of the upper and/or lower 
extremities that is caused or aggravated by 
his service-connected type II diabetes 
mellitus.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include records of post-service 
treatment for type II diabetes mellitus, and 
a report of a September 2005 private EMG 
study that includes an impression of mixed 
motor axonal and sensory demyelinating 
neuropathy of both lower extremities with 
acute distal motor denervation in the feet, 
consistent with a mildly asymmetric motor 
and sensory axonal and demyelinating 
polyneuropathy.
 
For the Veteran's claimed peripheral 
neuropathy of the upper and lower 
extremities, the examiner should describe 
the nature and extent of the Veteran's 
present disability and opine whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
the condition is caused or aggravated 
(chronic worsening of underlying condition 
versus temporary flare-up of symptoms) by 
his service-connected type II  diabetes 
mellitus.  

The examiner should address both the upper 
and lower extremities in performing his 
examination and rendering his or her 
opinion.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


